 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDRose's Stores, Inc. and Marianne B. Green andMary E. Jamison. Cases 5-CA-11916 and 5-CA-12035June 15, 1981DECISION AND ORDEROn December 5, 1980, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief in supportof the Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order. Respondent Rose's Stores, Inc., operates some250 department stores throughout the South. Thecomplaint alleges that Respondent, at its Hopewell,Virginia store, violated Section 8(a)(1) by terminat-ing employees Marianne Green, Helga Ripani,Claudia Hoffman, Nancy Basham, and Mary Ja-mison because of their protected concerted activityof protesting Respondent's assignment of manda-tory Sunday work.2The Administrative Law Judge, relying on andcrediting the General Counsel's witnesses, indicat-ed that he did not believe the reasons given byStore Manager Merritt for the discharges and thathe found the discharges to have been in retaliationfor protected activities. Respondent excepts to theAdministrative Law Judge's findings and the credi-bility resolutions on which he based his findings.Respondent contends the Administrative LawJudge failed to consider the testimony of a numberof its witnesses which proves its defense.3i Respondent has excepted to the Administrative Law Judge's recom-mended Order and notice to employees as being overly broad, in that heordered Respondent to cease and desist from interfering with, restraining,or coercing employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, and to bargain collectively.We agree and will modify the recommended Order and the notice ac-cordingly. In addition, we note the Administrative Law Judge used thebroad cease-and-desist language "in any other manner." In HickmortFoods. Inc., 242 NLRB 1357 (1979), we held that such broad injunctivelanguage is warranted only when a respondent has been shown to have aproclivity to violate the Act, or has engaged in such egregious or wide-spread misconduct as to demonstrate a general disregard for the employ-ees' fundamental statutory rights. Inasmuch as we do not find that theviolations found herein meet this test, we find merit in Respondent's ex-ceptions and will narrow the recommended Order and notice to requireRespondent to cease and desist from violating the Act "in any like or re-lated manner."2 The complaint also alleges that Jamison was discharged for protest-ing the layoff of another employee. Since the uncontradicted evidenceclearly establishes that the decision to terminate Jamison had been madeprior to the layoff of the other employee we shall dismiss this allegation.3 To the extent that the Administrative Law Judge's credibility resolu-tions are based on his evaluation of the demeanor of the witnesses, we256 NLRB No. 76The Administrative Law Judge stated that Mer-ritt was the only person testifying for Respondentas to the reasons for the discharges. Merritt testi-fied he made the decision to terminate these em-ployees and implemented it without consultationwith or advice from anyone else in the Company.On December 29, 1979,4Merritt called in each ofthe dischargees individually and informed her thatshe had been terminated. He testified that he toldeach that 1979 had been a difficult year for himand he had contemplated transferring to a differentstore. However, he stated he had decided to stayand in 1980 he was going to run an operation thatwas "Rose's-oriented." He told each that the prob-lem he had with her was her attitude and that waswhy she was being discharged.Green, Ripani, and Basham testified that Merrittalso talked to them about not wanting a bunch ofwomen telling him how to run his store and thatthey were not going to drive him out. Green andJamison testified that he accused them of "under-mining his authority," and Hoffman testified thathe told her she had a "bad choice of friends."Green also testified that he told her he was "tiredof making schedules for Sundays-and tired ofmaking excuses for certain people who didn't wantto work on Sundays and he was tired of explainingto other people." Ripani stated Merritt said, "Hecould not continue to make schedules to satisfy afew of us and then have to explain to everybody,"and Jamison stated that he told her that she onlyworked "what Sundays [you] want to." Merritt didnot deny their testimony. Of even greater signifi-cance is the fact that Assistant Manager Tubbs wasat the interviews but was not called to contradictthe employees or testify as to what Merritt said.In addition to the reasons he said he actuallygave the employees for their discharges, Merrittalso testified about a variety of incidents which heclaimed formed the basis for his conclusion thatthese employees had a "bad attitude." Ten otherwitnesses presented by Respondent, including em-ployees and supervisors, also testified as to these al-leged derelictions of duty. The dischargees general-ly denied that these incidents occurred. Since thesealleged derelictions of duty or incidents of miscon-duct were not given by Merritt when he dis-charged them, the Administrative Law Judge ap-parently found it unnecessary to discuss them.note that our established policy is not to overrule an administrative lawjudge's resolutions unless the clear preponderance of all the relevant evi-dence convinces us that the resolutions are incorrect. Standard Dry WallProducts Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.4 All dates are in 1979 unless otherwise noted. ROSE'S STORES, INC.551Although Respondent contends that the Admin-istrative Law Judge failed to consider all the evi-dence, that evidence, which we will briefly summa-rize, does not suggest a different result in the con-text of this proceeding.Marianne GreenMerritt and Tubbs testified to several instanceswhere Green was allegedly rude to customers orrefused them service.5These instances occurredthroughout 1979, with a number occurring in the"fall." Since the summer of 1978, Tubbs and Divi-sion Manager Burton, Green's sister, had had diffi-culty with Green with respect to making the sea-sonal changes in her department. Green was alsoalleged to have upset her coworkers by her criti-cism of them.Merritt testified he mentioned to or warnedGreen about most of these incidents when they oc-curred. Green generally denied having receivedany warnings although she admitted there mighthave been one incident.Helga RipaniMerrit testified that in 1978 and 1979 he had re-ceived a dozen employee complaints about Ripani'smoodiness, grumbling, and sarcastic attitude. As-sistant Manager Godfrey testified that in the latesummer of 1978, Ripani, like Green, was reluctantto make the seasonal changes in her department.On two occasions, one in December 1978 andagain in May 1979, she was alleged to have left thestore without waiting to be released. Merritt,Tubbs, and Division Manager Brown claimed tohave had customer complaints about Ripani notproviding service throughout 1979, with "several"incidents allegedly occurring in the "fall," butthese witnesses gave no details about the incidentswhich allegedly happened in the fall. There waslittle evidence that these complaints had been dis-cussed with Ripani. Ripani admitted to having dis-cussed only one of the customer complaints withmanagement and otherwise denied having receivedany warnings.Mary Jamison6Throughout 1978 and 1979, Tubbs and CheckoutSupervisor Emory contended that they had had6 Contrary to the Administrative Law Judge, we find that even thoughthis was a self-service store, the employees were still required to renderservice to customers, answer questions, or assist them with the merchan-dise.' We reject Respondent's contention that Jamison's activities were notconcerted and therefore her discharge could not be violative of the Act.regardless of its motivation. Jamison had discussed the issue of Sundaywork with other employees who shared concerns. Her protest to her su-pervisor specifically stated it was not fair for them to make all the em-ployees work on Sunday Moreover, her protests concerned an issueproblems with Jamison being continually late towork, refusing to report to the checkout counterwhen called to assist there, and leaving the counterwithout permission. Her failure to assist at check-out also resulted in a dozen or more employeecomplaints to management. Two incidents of cus-tomer complaints were alleged in 1979, the last onein September. She admitted Tubbs questioned herabout her continuing tardiness in October andpromised to try to do better. Finally, she had re-ceived a written warning in January 1979 when sherefused to move her car from the customer sectionof the parking lot.Nancy BashamMerritt and Tubbs testifed that throughout 1978and 1979 they had received employee complaintsabout Basham's moodiness. On a number of occa-sions in 1979 customers were alleged to have com-plained that she refused to help them set the timeor change batteries of watches they purchasedfrom her, but only one specific incident in Junewas testified to. Basham conceded she did notalways change batteries but added that was becauseshe did not have enough time and had been givenconflicting instructions by Merritt and Godfrey asto whether she should perform such tasks.Claudia HoffmanMerritt's witnesses testified there was an "accu-mulation" of customer complaints in 1979 aboutHoffman not being in her area with "several" oc-curring in the fall. Burton also testified that in late1979 Hoffman had fallen behind in her paperworkand ordering responsibilities. Finally, on three oc-casions-once in early October, again aroundThanksgiving, and again during the last 2 weeks ofDecember, Merritt testified that Hoffman did notreport to the checkout counter when paged. Hesaid that he personally ordered her to the front onthe first occasion but did not speak to her on theother two occasions.That is the extent of the testimony showing thealleged actual reasons for the discharges. Merritt'sjustification for the fact that these employees weregiven no warnings was that when he came to thestore in mid-1977 he thought it was very "uptight"and as part of his campaign to improve employeemorale, he decided to cease issuing written warn-ings. Thus, he did not confront employees at everywhich had been the subject of a group protest only a month or twobefore, It is sufficient to make her activity concerted that other employ-ees shared her concern and that she was acting on their behalf DiagnosticCenter Hospital Corp. of Texas, 228 NLRB 1215 (1977); Air Surrey Corpo-ration, 229 NLRB 1064 (1977); Carbet Corporation. 191 NLRB 892 (1971);Alleluta Cushion Co. Inc., 221 NLRB 999 (1975).ROSE'S STORES, INC 551 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransgression, but tried to treat them as adults.However, when the situation became unbearable in1979 he determined to discharge the offending em-ployees after the Christmas rush. He testified thathe had not originally intended to fire Hoffman butafter her third offense in December he added herto his list. Respondent defended against the appar-ent arbitrariness of the terminations-the concededfailure to warn orally or otherwise any of theseemployees that they were courting termination-byindicating that it had no policy of issuing writtenwarnings. The timing was further explained by aclaim that there was substantial accumulation of in-cidents in the fall of 1979.In our opinion Respondent's explanation for thedischarges as set forth above, does not withstandclose scrutiny. While Respondent established that ithad no policy of issuing written warnings, it didnot establish that it had a policy of firing long-termemployees en masse for offenses it had tolerated forsubstantial periods of time. Even if one is to believeRespondent's testimony that of all its employeesthese were the only problem ones, it is clear thatthe problems were of longstanding duration andhad been repeatedly condoned. There is no evi-dence that the incidents that allegedly occurred inthe "fall" were of any greater magnitude thanthose occurring earlier-indeed, for Ripani andBasham, no specifics were given of any of the fallcomplaints. In addition, Respondent testified that itdid not even raise many of the incidents with theemployees. That those incidents were not raisedwith the employees appears inexplicable. If, for ex-ample, employees were urgently needed at thecheckout counter and they refused to report, thatRespondent would tolerate such conduct withouteven telling the employees appears highly unlikely.On the other hand, Green testified that she hadreceived numerous compliments on her work andMerritt conceded that he had told Green her pa-perwork was excellent when he discharged her.Basham also testified that Merritt had frequentlythanked her for the service work she had done oncustomer's watches and had congratulated her fordoing a good job when she received her 5-year pinin October.Of other employees discharged in 1978 and 1979,none had more than 10 months of seniority. Thediscriminatees, to the contrary, ranged from 2-3/4years for Hoffman to Ripani's 12 years of senior-ity-virtually the highest in the store. Merritt, him-self, considered his actions unusual and specificallyinformed Marshburn, in advance, of the proposeddischarges, which he did not normally do.The General Counsel has established the con-certed and protected nature of the activities en-gaged in by the employees. That the protest ofSunday work was the real reason for the dischargeis borne out by the striking identity between theprotesters and the employees terminated (five ofsix). Merritt's own statements to these employees asthey were discharged indicated that he resentedbeing told what to do by "a bunch of women." Al-though he claimed the Sunday work protest was a"dead issue" in June, by raising it again himself inDecember, he indicated it was still very muchalive. The special schedules enjoyed by Bashamand Green and the resulting complaints by otheremployees served to keep the issue festeringthroughout the intervening months.On the other hand, Respondent has not met itsburden of showing the employees were dischargedfor cause. The mere presence of possible valid7reasons for discipline does not insulate a dischargeif those reasons were not, in fact, the reasons forthe discharge. Much of the behavior raised as a de-fense by Respondent had been tolerated for monthsand years without incident. Coupled with Respond-ent's conceded and unexplained failure to give anywarning that these long-term employees were in se-rious danger of discharge, we are unable to findthat this unprecedented mass discharge representedRespondent's normal pattern of operations, or thatit, in fact, relied on the alleged misconduct inmaking its decision to discharge these employees.Shattuck Denn Mining Corporation (Iron KingBranch) v. N.L.R.B., 362 F.2d 466 (9th Cir. 1966).See also American Manufacturing Associates, Inc.,234 NLRB 675 (1977).Accordingly, we find that, by discharging Mari-anne Green, Helga Ripani, Claudia Hoffman,Nancy Basham, and Mary Jamison, Respondentviolated Section 8(a)(l) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Rose's Stores, Inc., Hopewell, Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order as modi-fied:I. Substitute the following for paragraph l(b):7 Respondent argues strenuously in its brief that the type of offensescharged to these employees-rudeness to customers, tardiness, leavingwork without permission-can justify discharge. We, of course, do notdisagree but as set forth, infra, must decide if those offenses were, in fact,the reason for the discharges.--- ROSE'S STORES, INC.553"(b) In any like related manner interfere with, re-strain, or coerce employees in the rights guaran-teed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge any of our employ-ees for the purpose of discouraging their par-ticipation in concerted activities with respectto their conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedthem by Section 7 of the Act.WE WILL offer Marianne Green, HelgaRipani, Claudia Hoffman, Nancy Basham, andMary Jamison immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges previously enjoyed.WE WILL make whole all five of the forego-ing employees for any loss of pay they mayhave suffered as a result of the discriminationagainst them, with interest.ROSE'S STORES, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hear-ing in this proceeding was held on September 10 and 11,1980, at Petersburg, Virginia, on complaint of the Gener-al Counsel against Rose's Stores, Inc., herein called theRespondent or the Company. Two separate complaintswere issued; the first (Case 5-CA-11916) issued onMarch 28, 1980, upon a charge filed on February 12,1980, by Marianne B. Green, an individual. The secondcomplaint (Case 5-CA-12035) issued on August 29, 1980,upon a charge filed on March 21, 1980, by Mary E. Ja-mison. The two complaints were consolidated for singlehearing, and the essential question presented is whetherfive individual employees were discharged, in violationof Section 8(a)(1) of the Act, in retaliation for protectedconcerted activities. Briefs were filed by the GeneralCounsel and the Respondent after the close of the hear-ing.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation engaged inthe operation of a number of department stores at manylocations; only its Hopewell, Virginia, location is in-volved in this proceeding. During the preceding 12months, a representative period, the Respondent's grossrevenues were in excess of $500,000. During that sameperiod it purchased and received materials in interstatecommerce valued in excess of $50,000 directly into theState of Virginia from out-of-state sources. I find that theRespondent is an employer engaged in commerce withinthe meaning of the Act.II. THE UNFAIR LABOR PRACTICESA. The Case in BriefThis entire case presents no more than what is a purequestion of fact: Why did the Respondent one day sum-marily discharge five long-standing employees without amoment's advance warning? More precisely put: Doesthe record as a whole prove the complaint allegationthat in fact the five women involved were discharged be-cause they joined, in concerted action, to protest man-agement's imposition, not on a voluntary basis, ofSunday work assignments?That what they joined in protesting directly involvedconditions of employment, and that such common actionon their part was statutorily protected against discrimina-tory retaliation by any employer, is the clearest estab-lished Board law. Pabst Brewing Company, 236 NLRB1543 (1978).The Respondent is a very large company, operating250 retail stores with an overall complement of 13,000rank-and-file employees. One man alone-Thomas Mer-ritt- 3-1/2 years manager of the one store where thesefive women always worked, and the top managementrepresentative in charge there, testified in defense as tothe reason for the group discharges. He said he made thedecision, and implemented it, without consultation withor advice by anyone else in the Company. He denied anyillegal motive and, affirmatively, contended his solereason for the discharges was the long-standing intoler-able misbehavior of all five women. It is an inferenceROSE'S STORES, INC 553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase. There is no direct evidence of improper purpose.None of the women was told, at the time of discharge,the reason was her concerted action.B. The Concerted ActivityFor some time Sunday work performed by regularstore employees was voluntary, the necessary comple-ment always filled by whoever offered to come. In April1979, the Company announced that thereafter peoplewould be scheduled, by management, to come on Sun-days so many times a month, depending upon the needsof the season. The assignments were to be a compulsorychore upon whoever management chose. The newsystem was first announced at a meeting of store employ-ees where about 35 were present. For the Companythere was Store Manager Merritt, Operations ManagerReba Tubbs and Elliott Godfrey, the senior assistant tothe manager.There is conflict in the testimony with respect to onlya small part of what was said during that meeting. All ofthe following is uncontradicted.When the employees were told they would have nochoice but to come in when told to, employee MarianneGreen spoke up to ask "was it legal to order people towork on Sundays without first asking them?" Godfrey,who was then doing the talking, responded to Green bysaying that if she had anything to say to come to theoffice to talk. Another employee, Helga Ripani, then saidthat if the employees were forced to work Sundays theyshould be paid double time. To this Tubbs replied thatthe Company did not even have to pay time and a half.Ripani also recalled that when Green raised the questionof possible illegality in compulsory Sunday work assign-ments, Godfrey told her to see him individually. Thistestimony by Green and Ripani was corroborated byClaudia Hoffman, another employee. Employee NancyBasham, also present, testified that when Green andRipani spoke up, Godfrey told them there was nothingto discuss and to do it in private. Before the meetingended, Merritt told Green ahd Ripani if they were indoubt as to the legality of all this they should inquire ofthe city attorney.As stated, the foregoing is uncontradicted. Green alsotestified that when she and Ripani so objected to com-pulsory Sunday work, Merritt said it was ". ..here tostay and that we should cooperate," and that Godfreysaid "If we knew what was good for us, we should co-operate or otherwise we knew where the clock was."Ripani quoted Merritt as saying at that point: ". ..who-ever doesn't like it can go up and clock out." Hoffman'stestimony is that Merritt said," ..either you work or...." And Basham quoted Merritt as saying "if wework for Rose's, we would do as Rose's said."Both Merritt and Godfrey, testifying in defense, deniedhaving voiced threats of any kind during that meeting toenforce the new rule. I leave this precise credibility ques-tion for resolution after consideration of the totality ofMerritt's testimony on the record as a whole.A week or so later, on May 8, all four of thesewomen, and a fifth employee, Christine Pettyjohn, wentto the city attorney's office in Hopewell. He gave them aprinted leaflet explaining the so-called blue laws applica-ble to this geographic area. On May 17, all five of theseladies were back in Merritt's office and showed him thatpaper. What happened at this meeting stands entirely un-contradicted on the record. According to the employeewitnesses, Merritt said the legal statement about the lawshould be forwarded to the Respondent's central officein Henderson, and when the girls preferred keeping it, hemade a copy for that purpose, and said he would laterget back to the five with a response. As they talked,Ripani told Merritt that according to law all they had todo was give him that note. To this Merritt's responsewas it was not necessary, that he was "going to workout a compromise so that everybody will be satisfied."Green also testified that during this meeting Merrittasked them if anyone else knew about this, and thatwhen the women said no, he told them "Keep it amongyourselves and do not spread it around." Ripani's versionhere is that when assured no one else knew about thisactivity by the five, Merritt said he would appreciate it ifthey told nobody. Basham corroborated Green andRipani as to this.With this, the Company went ahead with its unilateralscheduling of Sunday work to satisfy its requirements.One day in June Horace Marshburn, personnel man-ager from the Respondent's main office, came to thisstore and separately called Green, Ripani, Basham, andHoffman into the manager's office for a private talk. Hesaid, at the hearing, his purpose was to check into thisSunday work problem Merritt had reported to him.Green's testimony is that, as they talked about the bluelaw, the two of them sparred back and forth, each askingthe other what did he, or she, intend to do about it. Shequoted Marshburn as saying, in the course of the ratherextended interview, "Aren't you grateful that you have ajob?" "You don't feel any loyalty towards the store?,""Aren't you afraid of losing your job?," "If my work de-pended on it would I work every Sunday?" Green cameback with "the law clearly protects me," and then toldMarshburn Sunday work interfered with her family andchurch life.As to her interview, Ripani said Marshburn asked whydid she not like Sunday work, commented that the lawdid not apply to this store, and added he would try towork something out to satisfy everybody. When Ripaniasked "Do you mean to tell me if we don't want to workon Sunday, we don't work for Rose's at all?" Marshburnanswered, still according to the employee: "That's theway it is."In his talk with Hoffman, Marshburn also spoke of fig-uring out a Sunday schedule that would satisfy every-body. Basham's testimony about her interview parallelswith that of Hoffman's. Marshburn said he wanted todiscuss the "seasonal problem," asked how she felt aboutSunday work, and did she like her job here. She toldhim she did not like working on Sundays, because of the"Bible" and her small child at home. Basham said she in-sisted to Marshburn that she would refuse to work morethan one Sunday a month.The personnel manager's story is that he did call thesepeople to the office because he wanted to discuss witheach the Sunday problem that had arisen and its legal as------- ROSE'S STORES. INC555pects. Marshburn denied having voiced any threats toany of these employees, or having indicated even ob-liquely that their continued employment would be en-dangered if they persisted in protesting against compul-sory work assigmments. As in the case of the conflict intestimony on whether Merritt voiced threats of dischargein April, I will defer this credibility issue, too, until fullconsideration of the entire record. The witness stressedthe assertion he had nothing to do with the discharge ofthese five employees, that it was all decided and imple-mented by the local, one store manager as though Mer-ritt were an independent employer apart from the rest ofthe 250 of Rose's stores. The idea here is that even ifMerritt lied at the hearing, and I suppose even if he didhave a prohibited motive in what he did, his behavior orhis personal credibility have nothing to do with Marsh-burn or with the Respondent. Without comment I willonly say it is not a convincing proposition.Ripani had worked in this store for 12 years, Greenfor 7, Basham for 5, and Hoffman for 2-3/4 years.Throughout their employment not one of them had everbefore spoken with Marshburn.Mary Jamison also worked on the floor as did the fouroutspoken opponents of forced Sunday work. She talkedwith other employees in opposition. She also told her su-pervisor, Joyce Morissette, that she was opposed to suchcompulsory assignments. She did this in the summer andagain in October. What did she say to the supervisor?"That we shouldn't have to be made to work on Sun-days, and that I didn't mind working one Sunday thatwas mandatory but I didn't want to work every otherSunday." This lady had worked for 7 consecutive years,and throughout that period no word of criticism wasever recorded against her. The listing of her allegedwrongdoings, spanning many years, as detailed by hersupervisors, fully justifies the General Counsel's refer-ence to Hamlet in his brief.From June through the end of the year, the Companycontinued to schedule Sunday work to meet its needs.With Green and Basham insisting they would not comemore often, they were asked to come only one Sundayeach month. The other women were scheduled moreoften and worked.C. The DischargesOn December 29, after all the employees had punchedin and were at work, Merritt called Green, Ripani, Hoff-man, Basham, and Jamison separately into his office andfired each of them, then and there. Sitting in the officewith him was his principal assistant, Tubbs. She utterednot one word during any of the interviews. While talkingto Hoffman, Merritt told her Tubbs was sitting there so"no words would be twisted."With a little variance only in the case of Jamison, allthe manager's discharge talks followed a fixed, predeter-mined pattern. He told each of the women she was firedbecause of her "attitude." In diversified synonyms, thiswas the sole reason-if it can be called a reason-hegave them. From Green's testimony: "He didn't want abunch of women telling him what to do, how to run thestore," "corrupting my co-workers," "he was tired ofmaking schedules for Sundays, and tired of making ex-cuses for certain people who didn't want to work onSundays." From Ripani's testimony: "He would not let abunch of women drive him out of the store." From Hoff-man's testimony: "I had a bad choice of friends ...youwere undermining me for a year and a half-your atti-tude was bad ..." By Basham's testimony: "my attitudewas lousy," "he was tired of my attitude." "He said hewas tired of me telling him how to run the store ...""He could not continue to make a schedule to satisfy afew of us and then explain it to everybody else."Understandably the women attempted to interrupt himby asking what was it they had done wrong to justifysuch criticism, what misconduct on their part was heholding against them. Repeatedly he told them to "shutup," and just listen. Time and again he refused to letthem say a word. And through it all, as he himself ad-mitted, he gave them no for instances, he referred to nospecial incident, or specification of any kind. He did nomore than repeat the continuing generalization that their"attitude" had long been insufferable. As to each womanhe had checks, previously prepared, for that day's work,for pay already earned, and for vacation and severancepay coming to them.As will be explained below, a very revealing statementhe made to them is also uncontradicted. He told Green,as he did all the other four, that they were to leave thepremises immediately and not talk to anybody on theway out. By Green: "To leave the store immediately andnot to talk to anybody." By Hoffman: "Do not say any-thing to anybody."As stated above, at the hearing Merritt, the Respond-ent's top man in charge of this store, took sole responsi-bility for the discharge of these five women. He not onlysaid no one above him in the managerial hierarchy hadanything to do with the decision, but even added henever spoke of his decision with his subordinates until heinformed them about it after having decided to take theaction. He offered an explanation for the significanttiming-immediately after the peak sales season of theyear, the Christmas rush which he said extends fromAugust to December 25. In colorful language he said hehad decided, during the year 1979, to ask for transfer toanother of the Company's stores in January because theplace had become so terrible he hated to get up in themorning to come to work. In December he changed hismind and decided to stay, and in order to put an end tothe "up tight organization" of the store, and make it adecent place to work in, he had to get rid of these par-ticular five employees.Merritt's testimony is an unending diatribe against eachof the five, repetitively detailing their effrontery in flout-ing his personal authority and their continuing damage tothe business by so disrespectful an attitude towards cus-tomers as to hurt the sales. The nature of his testimony-evasive, argumentative, conclusionary, almost entirelyhearsay, and internally inconsistent in very revealing as-pects-in my considered judgment deprives the witnessof all credibility. I absolutely do not believe he-or theRespondent, for the store manager and the Respondentare one and the same under this statute-fired these fivewomen for the reason Merritt gave at the hearing.ROSE'S STORES, INC 555 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discharges came as a complete surprise to everyone of the five employees in question. Not one had everbeen given the slightest hint of what was coming, not aword of warning or threat. The essential burden of Mer-ritt's testimony is that keeping these people in the storewas bad for the business; this has to be the basis of anymanager's dismissal of so substantial a cadre of his older,more experienced personnel. But the truth-as to howthe store was progressing-is exactly the opposite. Of allof the Respondent's 250 stores, this one was the 10thbest, during the year 1979, in terms of "sales and profit."Merritt admitted his salary was-"very much so"-de-pendent upon the store profits, and that had he trans-ferred to another store he would have earned less. Ifonly for this one fact, his countless stories about custom-ers coming to him-or to his assistants, as reported tohim-complaining of this and that woman among thefive, and then leaving the store in a huff with statementsthey would never return-fall flat. This store was doingextremely well, and companies enjoying such commer-cial success do not rationally decimate their workingstaffs.It is because the objective facts-and there areothers-make his story very, very unconvincing, thatMerritt tried to separate the business success-and eventhe skill and competence of these five, which he alsoconceded-from his personal feelings, his sense of com-fort, when he arrived at the store in the morning. Froman employee of a company like the Respondent, such anidea, in the light of this total record, invites nothing butdisbelief.But whatever the problems created by the frailities andthe faults of these women, the next question immediatelybecomes: Why did not Merritt do something about itsooner? A number of times he referred to certain specificcomplaints as having come to his attention in "the fall"of 1979. But again and again, either directly offered byhim, or drawn from him on cross-examination, the dateswent back to 1978, and even 1977. He had been managerhere for 3-1/2 years. "When I first came to that store in1977, it was very obvious that it was a very tight organi-zation ...it reflected in the people's work. It was anextremely uptight organization." From him, the historyof rules, violations, discourtesies towards customers, anddiversified incidents of misbehavior, was virtually allhearsay. Much of it, indeed, was double hearsay, for hekept talking of what lower supervisors had told him theyhad heard from customers. Asked had any records beenmade of these acts of misconduct, he said no, unequivo-cally. And, of course, it is not even claimed any of thefive were ever punished, or disciplined, for anythingthey ever did. Moreover, as to most of the incidents heso obliquely talked about Merritt said he did not bringthem to the attention of the employee assertedly in-volved. And when he did speak to this or that employee,he always accepted, on his own admission, their denials,or their different versions of what had happened, and leftit at that.In a case like this the absence of contemporaneous re-cordings of misbehavior later said to justify dismissalalways casts a serious doubt upon the asserted defense.Merritt explained this away by saying that from the timeof his arrival his policy was not to issue any writtenwarnings. ". ..we were not going to be a hell raiser, ora big stick carrier, or a threatening image to the employ-ees ...we were not going to wave papers in people'sfaces and threaten to write them up, threaten discharge."As the hearing progressed, facts developed which gavean absolute lie to this entire defense contention.The General Counsel drew an admission from Merrittthat there were such things as "corrective interviews."The witness' evasive tactics that followed are but one il-lustration of his very poor demeanor throughout his tes-timony. He tried desperately to avoid talking plainly, butfinally admitted: "Yes, sir. They [records made of misbe-havior, misconduct by these people] were written oncorrective interviews." With the system of properly re-cording "corrective" talking of every kind in existence,the total absence of any such for any of the five dis-charged women proves conclusively there never was anycriticism voiced by management to them before thesudden dismissal. And this is consistent with their owntestimony that they were never reprimanded or warnedabout any wrongdoing. It follows, of course, that justabout all the unending blackening of their service overthe years is a trumped-up story.That Merritt was not telling the truth about his lar-gesse towards the employees as a total group is provedeven more conclusively by the fact that he personallydischarged no less than 13 employees of this store during1978 and 1979, 9 of them during the 9 months before De-cember 29, 1979. If in his opinion just a warning or areprimand was a "big stick" "waved ... in people'sfaces" that might unnecessarily disturb the peace andtranquility of the store, what did he think such outrightdischarges would do? The fact is he did reprimandpeople when he thought they deserved it, he did makerecords of misbehavior, and he did not hesitate to dis-charge employees when, for one reason or another, hethought fitting. The five ladies named in this complaintwere completely acceptable to him as employees untilsomething happened that made them no longer accept-able as employees. Whatever that "something" was, itwas not the quality of their work performance, as Mer-ritt now claims.There are still more reasons why I do not credit thestore manager. He gave too colorful and argumentative arecital of the ladies' asserted personal defects. An em-ployer who fires an employee of many years, and is thenaccused of having had an improper motive, comes forthwith very specific facts to justify his actions. Here, in-stead, are some of Merritt's stated reasons for discharg-ing the women. Basham: She was ".... gripey ...hard she was to get along with ...She came in one dayshe may be as happy as a lark, the next day she came inyou had to have combat gear to get close to her."During the course of 2 years [1978 and 1979] ". ..shewas very gripey, grumbly, and moody." Rapani: "I can'tgive you specific names on employees, I listened to somany. It's just an accumulation of hearing, hearing, hear-ing." "It was an accumulation of 1978 and 1979 ...Very gripey, very grumbly to get along with, very sar-castic lady." Merritt added that when a customer told ROSE'S STORES, INC.557him Ripani had been rude to her, he mentioned the factto Ripani and when she told him it was the customerwho had been rude, he said to the employee: "There is afine line there. Just because he was rude, you know, youcan't be rude." This was in the spring of 1979. Hoffman:"... her deteriorating interests in our operation ...itwas just a number of things .. ."Q. When did these occur?A. I can't pinpoint the dates. They just accumu-lated during 1979.Q. Can you recall the months?A. No, I cannot recall the months.Q. The seasons?A. I cannot recall ...I just felt like that her en-thusiasm wasn't there, and I just felt that she wasn'toriented towards Roses. I just felt that she was neg-ative about everything that I-that the Companywanted to induce ...Q. What policies was she negative about?A. Mr. Levin, I cannot state to you every policythat somebody ..Q. Not everyone.A. I cannot state you. It's just a general feeling."We had problems with her in the latter part of1979, as far as her interests in Roses concerning herbook work, her enthusiasm, this type of thing.Green: "I discharged that lady for her attitude. It wasatrocious ...Her attitude ...her ability to work withmanagement; all of those were zero." "The basic prob-lems with Mrs. Green was her attitude ...being obnox-ious or being hard to get along with." Jamison: "She hasan ornery streak ... Is moody ... .Her nonchalant at-titude about coming or not coming ...we've had thatproblem continually, 1978 and 1979."A store manager who is glad to retain employees forso many years, without a word of criticism, before sud-denly dismissing them without warning, and then testifiesin this manner, does himself no credit.4. The Hopewell store is a self-service store; the cus-tomers pick their own purchases from the hangers, orfrom the shelves, try on the shoes they wish to buy-forsize, etc., take their own purchases to the checkoutcounter where they pay. The store employees, like thesefive women, receive the stock, uncrate it, put in onshelves, display designated clothing on mannequins, priceand reprice the goods, etc. They are not salespersonswho service the customers as was true in retail establish-ments as of old. One of the complaints said to havereached management about some of these five is thatthey at times refused to service the customers-by ad-justing watches, by putting batteries into digital timepieces, by helping people find the right size shoes ordresses, by refusing to permit customers access to dress-ing rooms in other departments, etc. Again, almost everyseparate incident of such misconduct charged to themended either with their being told nothing by their super-visors or with an explanation which showed the custom-ers were demanding more service than this Companychooses to provide under the established work rules. En-tirely apart from the continuing hearsay aspect of the so-called customer complaints, all the record shows is thatthe women chose to give first priority to the dutieswhich were charged to them. And again, in a few in-stances, one or another did have the time to assist a cus-tomer, but did not care to do so. But it was not a matter,when it happened, that disturbed the supervisors at all, ifonly because they took no step to correct anyone.5. Another story came to light, one that also points tohow Merritt tried to twist reality into fancied fault find-ing. The store has a policy that customers may returnany purchase they do not like. This is in keeping with asign which announces that the Company guarantees"customer satisfaction." More than once Green, an oldtimer, voiced objections at the checkout counter, when acustomer brought back a purchase which had been dam-aged after it had been taken home by the buyer. In var-iously descriptive phrases, Merritt and his assistant Tubbscalled this insubordination, flouting of the rule by theemployee which damaged the Respondent's image.At the hearing, Green admitted there were times sheobjected to accepting a return but only because sheknew, from the records which she kept, that the itemhad not been purchased in this place. She also said sheused to inspect the returned article to see whether it hadbeen damaged after purchase, and in such cases did voicethe opinion it was "wrong" to take it back. Testifyingafter her, Merritt started by saying the rule was to takeanything back, damaged by the customer or not.' Thencame Tubbs, Green's immediate supervisor: ". ..Iwould take something back, or Mr. Godfrey would, orwhoever. Mrs. Green would jump all over the servicedesk person because she had taken it back." Tubbs' testi-mony then continued:JUI)GE RccI: When some customer came backand didn't like something she had bought, it busted,maybe just damaged it the thing herself; whether ornot and take it back and return her money, did you,on behalf of the company, exercise an element ofdiscretion to decide whether you should give herthe money back or not?THE WITNESS: Yes.Q. Along those lines, Mrs. Tubbs, have you everrefused to take an item back that a customer wishedto return?A. Yes, I have.Q. How often has that occurred?i Front the transcriptA Mrs Green was very ocal about taking back returns that shefelt had been damaged or abused ecesslselyQ W'hat is your policy with respect to customers returning itemsA We take it hackJItxl- R(cc-: Are ou saying that it was the company's policy ifthe customer bought something. the next day broke it, damaged ithimself, without question the company would take it back and givehim his money back?T W t '[INS.: Y es, sir No questionJtllt; R(I: Even if he smashed it or broke it'Tilt WINt iss: No questionROSE'S STORES, INC. 557 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Not very often and it was, you know, when Ithought something was being pulled over on us orsomething.Comparison of the supervisor's testimony with that ofthe store manager's shows only one thing clearly: Merrittwas deliberately creating a false impression to makeGreen look bad. He could not have said more explicitlythat there was a rule that anything had to be taken back.No one could know better than he how false his state-ment was. All this shows, and Tubbs' testimony is allthat is needed to prove Green right, is that the employeeused her discretion, when objecting, in the Company'sinterest, just as did her supervisor. I can find no fault inher behavior.No useful purpose would be served by continuing withevery jot and tittle in the unduly extended testimony of-fered in defense. Just one or two more will suffice.Green was portrayed by Merrit as really the worst of-fender. During her last 5 years with the Company-unin-terrupted employment-she was complimented a numberof times. In November 1979-only a month before herdischarge-she was used to organize a fashion show withsome other organization off the premises. Some of theRespondent's stock, about $2,000 worth, was taken therefor display, and some sales were made. Both Merritt andTubbs complimented her for her performance, saying ithad been good advertising. The month before she hadbeen given a 5-year pin. On that occasion Merritt toldher: "I don't have to tell you what a good job you'redoing. You know that already." All of this, utterly de-structive of Merritt's testimony, stands uncontradicted.In late December, after having made his final decisionto fire these people on December 29, Merritt askedGreen to take some extra time off in February, so thepayroll could be kept down in the off season. When sheagreed he thanked her for her courtesy. Merritt alsoasked Ripani-during the last week in December--totake 2 weeks off in January, with the same objective. Ido not know just when the Respondent's decision to dis-charge these women was made; all I know for sure isthat its principal witness lied when he talked at this hear-ing.Analysis and ConclusionI find, all things considered, that the Respondent dis-charged all five of these women because they chose toprotest, in concerted action, the imposition of compul-sory work assigmments. They were selected by manage-ment for special treatment, i.e., treatment different fromthe way the Company handled problems of any kindwhen other employees were concerned. When PersonnelManager Marshburn came to Hopewell in response tothe Sunday work issue these women had raised with thestore manager, he spoke to four of the five; there is noindication he discussed that matter with any other of the75 employee complement. When Merritt decided, as hesaid, to cure the store of a long-standing pervasive dis-cord, he picked these five, and only these five, to dis-charge. And all five of the so selected dischargees hadbeen involved in the protest against forced Sunday work.Except for just one other store employee,2no one elseparticipated in the outspoken protest on that condition ofemployment.That the protected, concerted activity was limited tothese people-setting them in a class apart for that veryreason-is proved even more significantly by the stepsmanagement took to assure that the expressed independ-ent spirit of this group did not spread to others. It startedwith Supervisor Godfrey telling Green, at the first an-nouncement of the new system in April, when she askedwas it legal, that if she had anything to say to come tothe office to do it. When, a month later, the womenwere in his office again to discuss applicable law, Merrittasked "if anybody else knew about this besides us;"when the girls said no, he told them to "Keep it amongyourselves and do not spread it around." As Ripani re-called it, the manager said: ". ..he appreciated it thatwe came to him first and not telling anybody ...."With the manager himself taking such precautions tolimit the special activity to this group, his later specialtreatment accorded them, and only them, points to avery persuasive causal relationship between the twoevents.Green also testified that at the initial announcement,when the women first voiced their objections, SupervisorGodfrey responded: "If we knew what was good for us,we should cooperate or otherwise we knew where theclock was." According to Ripani, at that point Merrittalso said: ". ..whoever doesn't like it can go up andclock out." Although Godfrey and Merritt denied thethreats, I credit the employee witnesses. Merritt standsdiscredited on this record. This means his subordinate,Godfrey, just parrotted him. Basham recalled Merritttelling the group ". ..if we work for Roses, we woulddo as Roses said."We come to Marshburn's interviews in June. As setout above, Green and Ripani testified that Marshburngave them clearly to understand that if they persisted indisputing management's right unilaterally to assignSunday work, it would be at the risk of their jobs. Hedenied having made threats. In the light of the now as-serted affirmative defense as a whole-a clearly incredi-ble story-I do not accept his denials. I credit the em-ployee witnesses instead. Marshburn had never spoken tothese women before. His separate interviews with themmust, therefore, have been of considerable importance tohim in the light of his position in the personnel depart-ment. When asked what Merritt had told him were thereasons for his decision to discharge these people out ofa clear sky, Marshburn said he could not recall what thereasons were. This I can never believe. He was conceal-ing something; what was he concealing?I must believe, and I find, that Merritt had a reasonfor discharging these women. In the discharge interviewshe did not tell them why; indeed in the face of their of-fended demands to be told why they were being dis-missed, he refused to talk at all. No matter how often hereturned to the refrain that it was their "attitude," he2 A fifth employee. Christine Pettyjohn, joined ith the first fourswomcn in the isit to the city attorney and in the May meeting withStore Manager Merritt in his office. She was not discharged. ROSE'S STORES, INC.559really was saying nothing. When to this is added the be-lated affirmative defense advanced 9 months later at thehearing-an utter falsehood-the inference of illegalmotive is fully warranted. As stated in Shattuck DennMining Corporation (Iron King Branch)v. N.L.R.B., 362F.2d 466 (9th Cir. 1966):If he [the Administrative Law Judge] finds that thestated motive for a discharge is false, he certainlycan infer that there is another motive. More thanthat, he can infer that the motive is one that the em-ployer desires to conceal-an unlawful motive-atleast where, as in this case, the surrounding factstend to reinforce that inference.In addition to the surrounding facts set out above,tending to reinforce the inference of illegality in thiscase, there are a number of phrases Merritt spoke to theemployees on that last day. To Green: "He also said thathe was tired of making schedules for Sundays, and tiredof making excuses for certain people who didn't want towork on Sundays ...." To Basham: "He could notcontinue to make schedules to satisfy a few of us andthen have to explain it to everybody else." "He just re-ferred to making out a schedule to satisfy a bunch of uswoman." To Jamison: "He was tired of people under-mining his decisions ...You have a bad attitude andyou work what Sundays you want to." All this is sup-porting evidence that in his mind it was the employees'assertion of a right to dispute compulsory assignmentsthat underlay his discharge decision.And finally, he made it a point to tell every one ofthem to get off the premises quickly and not to talk toanybody. Why should he do that? Again, a reason hehad to have. If he really was seeking to establish a moreobedient attitude in the employee complement as awhole, what better way than to have the entire grouplearn what happens to disobedient dissidents? What hereally feared-and tried to prevent-was a spreadingthroughout the store by the five activists of the statutori-ly protected activities which he resented and was deter-mined to stop altogether.In its brief the Respondent relies on the time gap be-tween Marshburn's interviews with the women on thesubject of Sunday work and the date of the discharges 6months later. It contends that that fact alone serves todisassociate the two events completely. But Merritt alsosaid the rush season starts in August and ends at Christ-mas. I think the delay is explained by the Company'sneed for the desirable services of these ladies, and thattherefore the more logical explanation for the timing isthat Merritt chose December 29 because there was nohurt to the Respondent then.I find that by discharging Marianne Green, HelgaRipani, Claudia Hoffman, Nancy Basham, and Mary Ja-mison, the Respondent violated Section 8(a)(1) of theAct.111. THE REMEDYThe Respondent must be ordered to offer all five ofthese women reinstatement and to make them whole forloss of earnings. It must also be ordered to cease anddesist from committing the kind of unfair labor practicesit has been carrying on and even stop violating the stat-ute in any other manner.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section 1, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. By discharging Marianne Green, Helga Ripani,Claudia Hoffman, Nancy Basham, and Mary Jamison,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER3The Respondent, Rose's Stores, Inc., Hopewell, Vir-ginia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst its employees because of their concerted activi-ties.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of the right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Marianne Green, Helga Ripani, Claudia Hoff-man, Nancy Basham, and Mary Jamison immediate andfull reinstatement to their former positions or, if such po-sitions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges.(b) Make all five of these employees whole for anyloss of pay or any benefits they may have suffered byreason of the Respondent's discrimination against them,with interest thereon to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 2893 In the esent no exceptions are filed as pro,ided bh Sec 102 46 of theRules and Regulations of the National Labor Relations Board. the find-ings. conclusions, and recommended Order herein shall, as provided inSec 102 4 of the Rules and Regulations, he adopted hb he Hoard andbecome its findings. conclusions, and Order. and all ohjetlions theretoshall he deemed "saived fir all purposesROSE'S STORES, INC. 559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1950), and Florida Steel Corporation, 231 NLRB 651(1977).4(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its place of business in Hopewell, Virginia,copies of the attached notice marked "Appendix."5See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).' In the event that this Order is enforced by a Judgment of a UnitedSates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by its rep-resentatives, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order. whatsteps the Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."